DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on June 8, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed June 8, 2022 has been fully considered and entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds et al. (US 9,081,178 B2).
Regarding claims 1 and 4; Simmonds et al. discloses an image display device (projection display for displaying an image to a viewer; see the title and abstract; see Figures 2 and 3) for displaying a virtual image before a user's eyes (viewer 6), the image display device (see Figures 2 and 3) comprising: 
a)  an image emitting unit (light source device 10) including 
a display portion (micro display; see column 3, line 50, through column 4, line 15) for forming two-dimensional image information (the images are inherently two-dimensional), 
the image emitting unit (10) being configured to form parallel light rays different in an angle at each part on an image and cause the parallel light rays to be incident on a first light guide (first plate-like waveguide 7) to be described later as image light (image bearing light; see column 3, line 44, through column 4, line 7); 
b)  the first light guide (7) including 
a first transparent substrate (the glass material forming the first plate-like waveguide 7 is a first transparent substrate; see column 4, lines 16-39); 
a first incident portion (first face 9) for guiding the image light (image bearing light; see column 3, lines 44-49) to an inside of the first transparent substrate (glass material forming first plate-like waveguide 7), and 
a first emitting portion (second face 16) for emitting the image light guided (image bearing light; see column 4, lines 51-54) to the inside of the first transparent substrate (glass material forming first plate-like waveguide 7) by the first incident portion (9) and propagated in the first transparent substrate (7) to an outside of the first transparent substrate (7); 
c) a second light guide (second plate-like waveguide 8) including 
a second transparent substrate (the glass or plastic material forming the second plate-like waveguide 8 is a second transparent substrate; see column 7, lines 51-55) having 
a first surface (first face 15) facing an outer surface of the first transparent substrate (7) of the first light guide (7) on a side where the image light is emitted by the first emitting portion (16) of the first light guide (7) and 
a second surface opposing (second face 19) the first surface (15), 
a second incident portion (15) for guiding the image light emitted from the first light guide (7) to an inside of the second transparent substrate (8) of the second light guide (8), and 
a second emitting portion (15) for guiding the image light to the user's eyes (6), 
the image light being guided by the second incident portion (15) of the second light guide (8) and propagated in the second transparent substrate (8) of the second light guide (8) while being reflected by the first surface (15) and the second surface (15) of the second transparent substrate (8) of the second light guide (8); and 
a reflection suppressing portion (light absorption material; see column 4, lines 40-42), 
wherein the reflection suppressing portion (light absorption material) is configured to prevent or reduce a reflection of light from the inside of the first transparent substrate (7) of the first light guide (7), and 
is provided at a portion of at least one surface (14) of the first transparent substrate (7) of the first light guide (7), 
such that some light from inside of the first transparent substrate (7) of the first light guide (7) enters the reflection suppressing portion (light absorption material) and light reflecting into the first transparent substrate (7) of the first light guide (7) is reduced or prevented (see column 4, lines 40-42), and 
wherein the first light guide (7) is a rectilinear propagation light guide (see Figures 2 and 3), and the first incident portion (9) and the first emitting portion (16) are formed in the first transparent substrate (7);
wherein the reflection suppressing portion (light absorption material; see column 4, lines 40-42) is a member having a function of absorbing light while suppressing a reflection and a scattering of light.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds et al. (US 9,081,178 B2).
Regarding claims 2 and 6; Simmonds et al. discloses the image display device as recited in claim 1, but does not specifically disclose that the wherein the reflection suppressing portion (light absorption material; see column 4, lines 40-42) is a plate member made of a transparent material having a refractive index equal to or close to that of the first transparent substrate of the first light guide and is closely attached to an outer surface of the first transparent substrate.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to coat a transparent substrate plate member, wherein the transparent substrate plate member has s a refractive index matching that of the waveguide such that the refractive index of the first transparent substrate of the first light guide is equal to the refractive index of the transparent material included in the plate member for the purpose of minimizing back-reflections due to refractive index boundaries, with a light absorbing material to form the a light absorbing element to attach to the surface (14) of Simmonds et al. for the purpose of applying the light absorption material to the surface, since it’s generally well known in the optical arts to provide coatings on transparent substrates and attach the substrates at desired locations as needed for the purpose of creating a coated element that is easier to handle and install.
Regarding claim 7; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to attach the plate member to the surface (14) of the first light guide member (7) wherein no gap is formed between the first transparent substrate (7) of the first light guide (7) and the transparent material of the plate member (plate member on which absorbing material is formed) for the purpose of minimizing refractive index boundaries and reducing back reflections and scattering that would result from the presence of an air gap.  
Allowable Subject Matter
Claims 3, 5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The image display device defined by claim 3, wherein the reflection suppressing portion includes a transparent plate member having a refractive index that is the same as or close to that of the substrate of the first light guide, and a fluid filled in a gap between the plate member and the substrate, the fluid having a refractive index that is the same as or close to refractive indexes of both the plate member and the substrate in combination with all of the limitations of base claim 1;
The image display device defined by claim 5, wherein the first emitting portion of the first light guide is composed of a plurality of partially reflective surfaces, and wherein the reflection suppressing portion has a function of absorbing the image light transmitted through one of the plurality of partially reflective surfaces positioned farthest from the first incident portion among the plurality of partially reflective surfaces in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 2; or
The image display device defined by claim 9, wherein the reflection suppressing portion is formed on the first surface of the second transparent substrate of the second light guide in combination with all of the limitations of base claim 1.  
Claim 8 depends from claim 3; and claim 10 depends from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shih et al. (US 2021/0278668 A1) discloses a display device (see Figure 1) with an image source (130/140), a fist waveguide (120) and a second waveguide (110); and
Nakamura et al. (US 11,249,237 B2) discloses a display device (see Figure 13) with a first waveguide (40) and a second waveguide (50).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874